Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “generate a data signal and a reference signal based on the plurality of communication parameter sets, wherein the plurality of communication parameter sets is different between the data signal and the reference signal; set at least one of a subcarrier spacing or a symbol length different between the data signal and the reference signal within the unit resource”.
 	Independent claim 16 requires “wherein the data signal and the reference signal are generated using the based on the plurality of communication parameter sets different between the data signal and the reference signal, and at least one of a subcarrier spacing or a symbol length is set different between the data signal and the reference signal within the unit resource.”
 	Independent claim 17 requires “receiving a data signal and a reference signal from the transmitting apparatus, wherein the data signal and the reference signal are generated using the based on the plurality of communication parameter sets different between the data signal and the reference signal, and at least one of a subcarrier spacing or a symbol length is set different between the data signal and the reference signal within the unit resource.”
 	Independent claim 19 requires “generating a data signal and a reference signal based on the plurality of communication parameter sets, wherein the plurality of communication 
 	Independent claim 20 requires “receiving a data signal and a reference signal from the transmitting apparatus, wherein the data signal and the reference signal are generated using the based on the plurality of communication parameter sets different between the data signal and the reference signal, and at least one of a subcarrier spacing or a symbol length is set different between the data signal and the reference signal within the unit resource.”
 	The prior art of record (in particular, Kim et al (US 2015/0010105) (hereinafter Kim) does not disclose, with respect to claim 1, “generate a data signal and a reference signal based on the plurality of communication parameter sets, wherein the plurality of communication parameter sets is different between the data signal and the reference signal; set at least one of a subcarrier spacing or a symbol length different between the data signal and the reference signal within the unit resource” as claimed.  Rather, Kim discloses “different OFDM symbol lengths are set for a data signal 300 and reference signals 310. If the total OFDM symbol length Ts of N reference signals 310 is equal to the OFDM symbol length Ts of the data signal 300, the OFDM symbol length of one reference signal ts is Ts/N. In other words, the total OFDM symbol length of the N reference signals 310 or the OFDM symbol length of the data signal 300, Ts may be defined as Nxts.” (see Kim at p. [0065]).  Moreover, Kim discloses describes that the OFDM signal length Ts of the data signal 300 is different than the OFDM symbol length Ts of one reference signal of the reference signals 310. Kim further describes that the OFDM signal length Ts is equal to total OFDM symbol length of N reference signals. The same reasoning applies to claims 16-17, 19-20.  Accordingly, claims 1-7, 9-20 are allowed. 
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477